Citation Nr: 1309658	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  05-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976 and from October 1976 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 20 percent rating for myoclonic epilepsy.  

In September 2009, the Board denied the Veteran's claim for entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  The Board also determined that the issue of entitlement to a TDIU rating was raised during the pendency of the Veteran's previously appealed increased rating claim, and remanded that claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2010, the Board again remanded the issue of entitlement to a TDIU rating for further development.  

A claim for an increased rating for myoclonic epilepsy has been raised by the record.  It is REFERRED to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for residuals of myoclonic epilepsy (rated 20 percent), and for residuals of fractures of the second and third metatarsals of the right foot (rated 0 percent).  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) are not currently met.  

The case was previously remanded by the Board in December 2010, partly to schedule the Veteran for a VA neurological examination.  The examiner was to determine whether the Veteran was prevented from obtaining gainful employment as a result of his service-connected myoclonic epilepsy.  

Pursuant to the December 2010 remand, the Veteran was afforded a VA neurological examination in February 2011.  There was a notation that the Veteran's claims file was reviewed.  The diagnosis was myoclonic seizures.  The examiner indicated that the Veteran reported that he had not been employed for over five years due to his myoclonic seizures.  The Veteran reported that his usual occupation was as a diesel mechanic, that he was unable to work in that occupation due to his seizures, and that nobody would hire him.  The examiner commented that the Veteran was prevented from obtaining gainful employment as a result of his myoclonic epilepsy.  The examiner indicated that the Veteran reported that he could not find work or anyone to hire him due to his seizures.  

In a February 2012 addendum to the February 2011 VA neurological examination report, the examiner noted that the Veteran's claims file was reviewed.  The VA examiner reported that the Veteran's myoclonic seizure disorder was diagnosed during his period of service and that he was service-connected for that disorder.  The examiner commented that the Veteran's myoclonic seizures prevented him from obtaining gainful employment due to the fear of employers that he could have a seizure while working or driving and that they would be responsible.  The examiner stated that the Veteran had myoclonic seizures (muscle jerking with no unconsciousness) in the morning maybe twice a week, without loss of time or awareness, and with no accidents or falls.  It was noted that the Veteran still drove his car.  The examiner indicated that a VA physician felt that the Veteran could benefit from retraining into a non-hazardous occupation.  

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The RO did not submit the Veteran's claim for entitlement to a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  On remand, the RO must consider whether referral is appropriate.  

Although the VA examiner, pursuant to the February 2011 VA neurological examination report and February 2012 addendum, indicated that the Veteran was prevented from obtaining gainful employment as a result of his myoclonic epilepsy, she essentially indicated that the reason for the Veteran's umemployability was because of the fear of employers that the Veteran could have a seizure while working or driving and that they would be responsible.  The examiner did not address whether the Veteran's service-connected disorders, to include his service-connected myoclonic seizures, actually render him unable to secure or follow a substantially gainful occupation.  

Further, in the February 2012 addendum, the examiner specifically indicated that the Veteran could benefit from retraining into a non-hazardous occupation and that the Veteran still drove a car at that time.  It is unclear whether the examiner was indicating that the Veteran could perform other less hazardous occupations.  

Therefore, Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Such an examination is necessary.  38 C.F.R. § 3.159 (2012).  

In a February 2012 statement, as well as in a prior August 2010 statement, the Veteran raised the issue of entitlement to an increase in a 20 percent rating for his service-connected myoclonic seizures.  The Veteran's claim for an increased rating for his service-connected myoclonic seizures is inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Veteran was last afforded a VA neurological examination in February 2011.  In his February 2012 and the August 2010 statements the Veteran indicated that his service-connected myoclonic seizures had worsened.  Therefore, the record clearly raises a question as to the current severity of the Veteran's service-connected myoclonic seizures.  The Veteran must be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected myoclonic seizures.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to an increase in a 20 percent rating for myoclonic seizures.  Thus, on remand the RO must provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to an increase in a 20 percent rating for myoclonic seizures.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since January 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his myoclonic seizures.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All signs and symptoms of the service-connected myoclonic seizures must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 8911).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current severity of his service-connected disabilities (myoclonic epilepsy and residuals of fractures of the second and third metatarsals of the right foot) and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must describe current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  (The examiner is notified that the possible fears of employers as to whether the Veteran would have seizures is not a basis for employability pursuant to 38 C.F.R. § 4.16 (2012)).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then adjudicate the claim for entitlement to an increase in a 20 percent rating for myoclonic seizures.  Thereafter, readjudicate the claim on appeal for entitlement to a TDIU rating, including determining whether referral for extraschedular consideration is appropriate.  If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


